Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 and 10-13 are objected to.
Claims 1-4 and 10-13 are objected to because of the following informalities:  it is unclear what is meant by an "axial gutter." The axial gutter, as described in the spec, appears to be circumferentially oriented, and does not extend very far axially or radially. For te purpose of examination, The Examiner interprets the axial gutter to be a circumferential trough..  Appropriate correction is required.
Based on their dependency upon claims 1-4 and 10-13, claims 5-9 and 14-18 are also objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent No. 9897325; hereinafter, Kang) in view of Ha (U.S. Patent Publication No. 20220244752).
Regarding claim 1, Kang teaches a knob assembly (light-emitting knob assembly 10) for an appliance (a gas or electrical stove, col. 4, ll. 1-7), the knob assembly comprising: a surface panel (the control knob panel that the stove must inherently include, col. 4, 11. 1-7) having a forward face and a rearward face, the surface panel defining a central axis through the surface panel from the rearward face to the forward face (an axis extending orthogonally from the control knob panel); a bezel body (base 106) extending from a front end to a rear end disposed against the surface panel, the bezel body defining a central region (the volume within the perimeter of the base 106) aligned with the central axis; and a control knob (knob 100) rotatably disposed within the central region.
Kang fails to teach that the bezel body further defining an axial gutter extending through a portion of the bezel body radially outward from the central region, the axial gutter being disposed between the forward face of the surface panel and the front end of the bezel body.
However, Ha teaches that the bezel body further defining an axial gutter (FIG. 54, the gutter between knob ring back plate 124 and spacing plate 130, as pointed out in FIG. A below. In this reference, the assembly of the knob ring body 122, the knob ring back plate 124, and the spacing plate 130 is analogous to the base 106 of Kang and the bezel body of the present application) extending through a portion of the bezel body radially outward from the central region (the gutter extends circumferentially about the assembly), the axial gutter being disposed between the forward face of the surface panel and the front end of the bezel body (as described below, in the assembly combining Kang and Ha, the gutter is between the assembly of the knob ring body 122, the knob ring back plate 124, and the spacing plate 130 of Ha and the control knob panel of Kang).

    PNG
    media_image1.png
    700
    657
    media_image1.png
    Greyscale

FIG. A
It would be obvious to combine Kang and Ha so that the base 106 of Kang is replaced with the assembly of the knob ring body 122, the knob ring back plate 124, and the spacing plate 130 of Ha. It would be obvious to one of ordinary skill in the art to combine the references as such because to do so is to simply substitute one known element for another to achieve predictable results. The assembly of the knob ring body 122, the knob ring back plate 124, and the spacing plate 130 of Ha would function almost identically to the base 106 of Kang. Furthermore, using the assembly of Ha would allow the knob assembly of Kang to include a numerical display, as shown in Ha. Lastly, the clearance between the assembly of Ha and the control knob panel of Kang would allow any spilt liquid (e.g., water, oil, etc.) to flow around the perimeter without touching the interior electronics of the knob assembly.
Regarding claim 2, the combination of Kang and Ha teaches that the axial gutter extends continuously about the central axis (the gutter of the assembly of Kang extends continuously around the majority of the central axis. Note that the gutter shown in the cross section of FIG. A above is a small gap between the knob ring back plate 124 and the spacing plate 130. At the bottom point in the cross section, the lower extension of the spacing plate 130 is longer than it is at other points in the circumference of the spacing plate 130 (see FIG. 14). Note that at most other points in the circumference of spacing plate 130 the space between the knob ring back plate 124 and the spacing plate 130 (i.e., the gutter) is considerably wider than shown in FIG. A. Additionally, the gutter is not present at a particular stretch of the top of the assembly, due to the presence of holes in the knob ring back plate 124. However, the gutter is continuous over the vast majority of the perimeter of the assembly).
Regarding claim 3, the combination of Kang and Ha teaches that the axial gutter is defined between an inner rim (the spacing plate 130) and an outer rim (the knob ring back plate 124) spaced apart from the inner rim along a radial direction, wherein the outer rim defines an outer axial length (the distance between the knob ring back plate 124 and the front panel 10 (not shown in FIG. 54)) extending rearward from the axial gutter, wherein the inner rim defines an inner axial length (the distance between the spacing plate 130 and the front panel 10 (not shown in FIG. 54)) extending rearward from the axial gutter, and wherein the outer axial length is greater than the inner axial length (as seen in FIG. 54, the distance between the knob ring back plate 124 and the front panel 10 is greater than the distance between the spacing plate 130 and the front panel 10. The front panel 10 is not shown, but the relationship may be demonstrated by observing the distances from the knob ring back plate 124 and the spacing plate 130 to the support frame 150).
Regarding claim 4, the combination of Kang and Ha teaches that the axial gutter and the surface panel define a water guide between the rear end of the bezel body and the forward face of the surface panel (the geometry of the gutter would allow water to be guided along the perimeter of the assembly to below the assembly).
Regarding claim 5, Kang teaches a light source (light generating unit 108) mounted on a support substrate (base 108) within the central region forward from the forward face (the light generating unit 108 is spaced forward from the control knob panel).
Regarding claim 6, Kang teaches a light guide (the light sensing plate 102, which alters the strength of the light created by the light generating unit 108 as the knob is turned) mounted within the central region between the control knob and the support substrate along the central axis (the light sensing plate 102 is located between the knob 100 and the base 108 of the assembly).
Regarding claim 7, Kang teaches that the support substrate is spaced apart from the forward face along the central axis (the base 108 is spaced forward from the control knob panel).
Regarding claim 8, Kang teaches a light guide (the light sensing plate 102, which alters the strength of the light created by the light generating unit 108 as the knob is turned) mounted within the central region between the control knob and the support substrate along the central axis (the light sensing plate 102 is located between the knob 100 and the base 108 of the assembly).
Regarding claim 10, Kang teaches a cooking appliance comprising (a gas or electrical stove, col. 4, ll. 1-7): a cooktop surface (the stovetop of the stove col. 4, ll. 1-7), ; a heating element mounted to the cooktop surface (the heating element of the electrical stove col. 4, ll. 1-7); a control panel (the control knob facade that the stove must inherently include, col. 4, 11. 1-7) positioned forward from the cooktop surface, the control panel comprising a surface panel (the control knob panel that the control knob facade must inherently include, col. 4, 11. 1-7) defining a central axis (an axis extending orthogonally from the control knob panel); a bezel body (base 106) extending from a front end to a rear end disposed against the surface panel, the bezel body defining a central region (the volume within the perimeter of the base 106) aligned with the central axis; and a control knob (knob 100) rotatably disposed within the central region.
Kang does not teach the bezel body further defining an axial gutter extending through a portion of the bezel body radially outward from the central region, the axial gutter being disposed between the forward face of the surface panel and the front end of the bezel body.
However, Ha teaches the bezel body further defining an axial gutter (FIG. 54, the gutter between knob ring back plate 124 and spacing plate 130, as pointed out in FIG. A above. In this reference, the assembly of the knob ring body 122, the knob ring back plate 124, and the spacing plate 130 is analogous to the base 106 of Kang and the bezel body of the present application) extending through a portion of the bezel body radially outward from the central region (the gutter extends circumferentially about the assembly), the axial gutter being disposed between the forward face of the surface panel and the front end of the bezel body (as described below, in the assembly combining Kang and Ha, the gutter is between the assembly of the knob ring body 122, the knob ring back plate 124, and the spacing plate 130 of Ha and the control knob panel of Kang).
It would be obvious to combine Kang and Ha so that the base 106 of Kang is replaced with the assembly of the knob ring body 122, the knob ring back plate 124, and the spacing plate 130 of Ha. It would be obvious to one of ordinary skill in the art to combine the references as such because to do so is to simply substitute one known element for another to achieve predictable results. The assembly of the knob ring body 122, the knob ring back plate 124, and the spacing plate 130 of Ha would function almost identically to the base 106 of Kang. Furthermore, using the assembly of Ha would allow the knob assembly of Kang to include a numerical display, as shown in Ha. Lastly, the clearance between the assembly of Ha and the control knob panel of Kang would allow any spilt liquid (e.g., water, oil, etc.) to flow around the perimeter without touching the interior electronics of the knob assembly.
Regarding claim 11, the combination of Kang and Ha teaches that the axial gutter extends continuously about the central axis (the gutter of the assembly of Kang extends continuously around the majority of the central axis. Note that the gutter shown in the cross section of FIG. A above is a small gap between the knob ring back plate 124 and the spacing plate 130. At the bottom point in the cross section, the lower extension of the spacing plate 130 is longer than it is at other points in the circumference of the spacing plate 130 (see FIG. 14). Note that at most other points in the circumference of spacing plate 130 the space between the knob ring back plate 124 and the spacing plate 130 (i.e., the gutter) is considerably wider than shown in FIG. A. Additionally, the gutter is not present at a particular stretch of the top of the assembly, due to the presence of holes in the knob ring back plate 124. However, the gutter is continuous over the vast majority of the perimeter of the assembly).
Regarding claim 12, the combination of Kang and Ha teaches that the axial gutter is defined between an inner rim (the spacing plate 130) and an outer rim (the knob ring back plate 124) spaced apart from the inner rim along a radial direction, wherein the outer rim defines an outer axial length (the distance between the knob ring back plate 124 and the front panel 10 (not shown in FIG. 54)) extending rearward from the axial gutter, wherein the inner rim defines an inner axial length (the distance between the spacing plate 130 and the front panel 10 (not shown in FIG. 54)) extending rearward from the axial gutter, and wherein the outer axial length is greater than the inner axial length (as seen in FIG. 54, the distance between the knob ring back plate 124 and the front panel 10 is greater than the distance between the spacing plate 130 and the front panel 10. The front panel 10 is not shown, but the relationship may be demonstrated by observing the distances from the knob ring back plate 124 and the spacing plate 130 to the support frame 150).
Regarding claim 13, the combination of Kang and Ha teaches that the axial gutter and the surface panel define a water guide between the rear end of the bezel body and the forward face of the surface panel (the geometry of the gutter would allow water to be guided along the perimeter of the assembly to below the assembly).
Regarding claim 14, Kang teaches a light source (light generating unit 108) mounted on a support substrate (base 108) within the central region forward from the forward face (the light generating unit 108 is spaced forward from the control knob panel).
Regarding claim 15, Kang teaches a light guide (the light sensing plate 102, which alters the strength of the light created by the light generating unit 108 as the knob is turned) mounted within the central region between the control knob and the support substrate along the central axis (the light sensing plate 102 is located between the knob 100 and the base 108 of the assembly).
Regarding claim 16, Kang teaches that the support substrate is spaced apart from the forward face along the central axis (the base 108 is spaced forward from the control knob panel).
Regarding claim 17, Kang teaches a light guide (the light sensing plate 102, which alters the strength of the light created by the light generating unit 108 as the knob is turned) mounted within the central region between the control knob and the support substrate along the central axis (the light sensing plate 102 is located between the knob 100 and the base 108 of the assembly).
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Ha as applied to claims 1-8 and 10-17 above, and further in view of Eckert et al. (U.S. Patent No. 11255535; hereinafter, Eckert).
Regarding claim 9, the combination of Kang and Ha fails to teach an electrical connector extending from the support substrate to the forward face.
However, Eckert teaches an electrical connector (light connectors 1820) extending from the support substrate to the forward face (the light connectors 1820 extend toward the front housing wall 112, which, as described in the combination below, is analogous to the control knob panel of Kang).
It would be obvious to combine the combined apparatus of Kang and Ha with Eckert so that the light connectors 1820 of Eckert extend from the light generating unit 108 of Kang toward the control knob panel of Kang. It would be obvious to one of ordinary skill in the art to combine the references as such, because Kang notes that “the power unit 1088 can be disposed inside or outside of the light-emitting knob assembly 10.” Kang, col. 4, ll. 65-67. Therefore, if the power unit 1088 (which powers the light generating unit 108) is located behind the control knob panel (which would be likely, since the alternative would be to locate it on the outside of the stove), it would be obvious to have the light connectors 1820 of Eckert extend from the light generating unit 108 of Kang toward the control knob panel of Kang, so as to connect the light generating unit 108 to the power unit 1088, which is located in the direction of the control knob panel.
Regarding claim 18, the combination of Kang and Ha fails to teach an electrical connector extending from the support substrate to the forward face.
However, Eckert teaches an electrical connector (light connectors 1820) extending from the support substrate to the forward face (the light connectors 1820 extend toward the front housing wall 112, which, as described in the combination below, is analogous to the control knob panel of Kang).
It would be obvious to combine the combined apparatus of Kang and Ha with Eckert so that the light connectors 1820 of Eckert extend from the light generating unit 108 of Kang toward the control knob panel of Kang. It would be obvious to one of ordinary skill in the art to combine the references as such, because Kang notes that “the power unit 1088 can be disposed inside or outside of the light-emitting knob assembly 10.” Kang, col. 4, ll. 65-67. Therefore, if the power unit 1088 (which powers the light generating unit 108) is located behind the control knob panel (which would be likely, since the alternative would be to locate it on the outside of the stove), it would be obvious to have the light connectors 1820 of Eckert extend from the light generating unit 108 of Kang toward the control knob panel of Kang, so as to connect the light generating unit 108 to the power unit 1088, which is located in the direction of the control knob panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 17123974. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762